Citation Nr: 0009930	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-15 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1951 to April 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in July 1998, a statement of the case was issued in 
September 1998, and a substantive appeal was received in 
September 1998.  Although the issue of entitlement to service 
connection for residuals of cold injuries was also in 
appellate status, this benefit was subsequently granted by 
rating decision in February 2000.  


FINDING OF FACT

There is no medical evidence of a nexus between the veteran's 
bilateral hearing loss and his active military service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The present appeal involves a claim of service connection 
based on hearing loss. For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when auditory thresholds for at least 
three of the frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385.  The Board 
stresses that by statute it is bound by VA regulations.  38 
U.S.C.A. § 7104(c).

The veteran contends that he suffers from hearing loss which 
manifested in service while serving in Korea and later 
Vietnam.  Service medical records show April 1951 enlistment 
examination results of 15/15 whispered voice test.  At the 
time of a reenlistment examination in March 1959, hearing was 
reported to b e 15/15 bilaterally on both whispered and 
spoken voice testing.  On reenlistment examination in March 
1965, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
0
-5
LEFT
-5
-5
-5
-5
15

At the time of his retirement examination in November 1970, 
the veteran denied that he had  hearing loss.  Audiological 
testing performed in connection with the retirement 
examination in November 1970 revealed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
5
LEFT
5
5
5
N/A
5

Post-service VA outpatient treatment records dated February 
1995 show the veteran was seen for complaints of a hearing 
loss increase over the past six months.  It was noted 
bilateral hearing loss with impaction of cerumen.

A VA audiological examination dated June 1999 showed 
bilateral high frequency hearing loss which appeared to be 
cochlear in nature .  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
50
45
50
LEFT
20
20
60
75
70

Speech audiometry revealed speech recognition ability of 84 
percent bilaterally.

The veteran was afforded a VA examination by a nurse 
practitioner in June 1999 in which the veteran reported that 
he was exposed to artillery, small arms fire, and tanks while 
in Korea.  He did not have any history of recurrent ear 
infection, no discharge and reported pruritus.  He complained 
of cerumen impaction that was documented in his record where 
he periodically had his ears flushed.  He had no treatment 
for any active ear disease, no malignancy, and no surgery.  
There was no evidence of mastoiditis and no evidence of any 
active ear disease.  The examiner opined that the veteran 
"...did indeed have exposure while he was in the military to 
artillery as well as noise exposure that may indeed may have 
aggravated his hearing loss."

The audiologist who conducted the audiogram in June 1999 
rendered an opinion in July 1999 concerning the veteran's 
hearing loss.  He indicated that hearing loss due to acoustic 
trauma occurs at the time of the trauma, while there maybe 
some recovery in the first 72 hours, the hearing loss would 
be evident.  A review of the veteran's service medical 
records showed hearing to be within normal limits for the 
date range of April 1951 through November 1970.  Citing the 
fact that at discharge the veteran's hearing was considered 
normal with the first factual evidence of hearing loss found 
over 20 years later in January 1999, the examiner opined that 
the hearing loss present today occurred after discharge from 
service.

Lay statements dated November 1997 and April 1998 from his 
wife, friends, and former civilian supervisor are to the 
effect that the veteran had noticeable hearing loss after his 
return from Korea which worsened during the remainder of 
service.

The veteran indicated in a statement dated November 1997 that 
he was treated during the Korean War for shrapnel and 
mentioned his hearing loss at the time, but that no records 
were kept of his visits to the medical aid station between 
1951 and 1952.  The veteran also indicated that he did not 
mention his hearing loss during service because he did not 
want to jeopardize his career.

The above findings disclose that the veteran meets the 
regulatory standard for establishing a current hearing 
disability as defined in 38 C.F.R. § 3.385.  Further, the 
Board accepts the veteran's assertions that he was exposed to 
noise while in service.  However, there is no medical 
evidence linking the veteran's current bilateral hearing loss 
to his period of active duty service.  There is no medical 
evidence showing any significant decrease in hearing loss 
acuity during service and no medical evidence of hearing loss 
until many years after retirement from service.  There is no 
medical evidence showing a continuity of symptoms to link the 
current hearing loss to service.

Although the nurse practitioner opined in June 1999 that, as 
a result of reported in service noise exposure, the veteran's 
hearing loss "may indeed may have aggravated his hearing 
loss", the Board views this statement as too speculative to 
"provide the degree of certainty required for medical nexus 
evidence."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
While it is indeed possible that noise exposure can cause 
and/or aggravate hearing loss, there is no medical evidence 
in this case which suggests that this particular veteran 
developed his current hearing loss because of noise exposure 
during service.  In fact, a VA audiologist has offered an 
opinion that the veteran's hearing loss which was first 
manifested over 20 years after service is of post-service 
origin.

While the Board acknowledges the statements from the veteran 
and lay witnesses, evidence of a medical nexus cannot be 
established by lay statements.  Brewer v. West, 11 Vet. App. 
228 (1998).  Without medical evidence of a link or nexus to 
service, the Board must find the veteran's claim to be not 
well-grounded.  38 U.S.C.A. § 5107(a).  As the Board is not 
aware of the existence of additional evidence that might well 
ground the veteran's claim, a duty to notify does not arise 
pursuant to 38 U.S.C.A. § 5103(a); see McKnight v. Gober F.3d 
1483, 1484-1485 (Fed. Cir. 1997).  That nothwithstanding, the 
Board views this discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim, 
and as an explanation as to why his current attempt fails.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

